Citation Nr: 1451259	
Decision Date: 11/19/14    Archive Date: 11/26/14

DOCKET NO.  12-09 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a low back disorder.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel

INTRODUCTION

The Veteran had active service from November 1980 to June 1983.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In September 2014, the Veteran testified at a Videoconference Hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record in Virtual VA.  

A review of the Veterans Benefits Management System does not reveal any additional documents pertinent to the present appeal.  As listed above, the September 2014 Videoconference Hearing transcript is of record in Virtual VA, otherwise the Veteran's Virtual VA claims file only contains records that are either duplicative or irrelevant to the issue on appeal.  

The merits of the claim for service connection for a low back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  The claim for service connection for a low back disorder was denied in a January 2004 rating decision.  The Veteran failed to perfect an appeal of that rating decision.  

2.  The evidence received since the January 2004 rating decision is not cumulative or redundant of the evidence of record at the time of the prior denial, and relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a low back disorder.  



CONCLUSIONS OF LAW

1.  The January 2004 rating decision denying service connection for a low back disorder is final.  38 U.S.C.A. §§ 7105(b)(1), 7105(c), 7105(d)(3) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.302, 20.1103 (2014).  

2.  Evidence received since the January 2004 denial is new and material, and the claim for service connection for a low back disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the decision below, the Board has reopened Veteran's claim of entitlement to service connection for a low back disorder.  Accordingly, regardless of whether the notice and assistance requirements have been met in this case, no harm or prejudice to the Veteran has resulted.  

In a January 2004 rating decision, the RO denied the Veteran's claim for service connection of a low back disorder.  He appealed that decision with an April 2004 notice of disagreement (NOD).  However, his March 2006 substantive appeal was not received within 60 days of the April 2005 statement of the case.  In May 2006, the RO notified the Veteran that his substantive appeal was not timely.  Therefore, the January 2004 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.156(b), 3.160(d), 20.200, 20.202, 20.302, 20.1103.  The Veteran's claim may be reopened only if new and material evidence has been secured or presented since the last final decision.  38 U.S.C.A. § 7105.  

The RO declined to reopen this claim in the April 2010 rating decision on appeal.  The Board has a jurisdictional responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  The Board must preliminarily decide that new and material evidence has been presented in a case, before addressing the merits of the claims.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  Therefore, the Board must consider the question of whether new and material evidence has been received.  

New evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For the purpose of establishing whether new and material evidence has been received, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When making a determination on whether the submitted evidence meets the definition of new and material evidence, the Board takes cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim, applying the concepts derived from the VCAA.  Shade, 24 Vet. App. at 118.  Moreover, the Veteran need not present evidence as to each previously unproven element of a claim.  Shade, 24 Vet. App. at 120.

At the time of the January 2004 rating decision, the evidence of record consisted of the Veteran's service treatment records (STRs), private treatment records, Social Security Administration records, and his lay statements.  In his July 2003 claim, August 2003 VCAA response, and April 2004 NOD, the Veteran has consistently reported that he was in a July 1982 jeep accident while stationed in Germany, and that he has had problems with his back since service.  The Veteran's STRs noted a July 1982 jeep accident, with follow up treatment through December 1982.  The private treatment records, including an August 2003 record, show a diagnosis of degenerative disease of the thoracic spine, and an old compression fracture of the thoracic spine.  Dr. RSD noted that the degenerative changes with mild anterior wedging of the T-11 may be due to one of the prior injuries or accidents as noted in the Veteran's history.  In the January 2004 decision, the RO noted the diagnosis of degenerative disease and the July 1982 accident, but denied service connection because the STRs did not reflect a back injury sustained in the in-service jeep accident and the private treatment records did not reflect a relationship between this accident and the Veteran's low back disorder.  

Subsequent to the RO's January 2004 rating decision, the Veteran submitted lay statements and additional private medical records.  A March 2010 statement and his April 2012 substantive appeal similarly described the July 1982 jeep accident.  However, in a March 2010 statement, he asserts that his private physicians have informed him that his old compression fracture may have occurred as long as 20 years ago.  The Veteran reiterated his report of Dr. RSD's opinion regarding the age of his thoracic compression fracture on the record at his September 2014 hearing.  

While the Veteran had submitted Dr. RSD's August 2003 private treatment records offering the opinion that the Veteran's thoracic compression fracture is related to prior injuries/accidents prior to the initial rating decision, those treatment records did not distinguish between the in-service jeep accident, a March 1999 post-service car accident, and an April 2001 post-service all-terrain vehicle accident.  The Veteran's March 2010 lay statement and September 2014 testimony as to what Dr. RSD told him clarify which accidents Dr. R.S.D. may have referenced in his August 2003 opinion.  Additionally, the Veteran has submitted more recent private treatment records from Dr. ST, also showing an old thoracic compression fracture.  The Veteran testified that Dr. ST similarly attributes this thoracic compression fracture to an old accident.  The Veteran finally testified that he experienced back pain at the time of the July 1982 in-service jeep accident.  

The Board finds that new and material evidence has been submitted.  The evidence is new as it was not previously submitted, and is material as it relates to an element of the service connection claim: that the 1982 jeep accident caused an in-service back injury, and that his current low back problems are related to that jeep accident.  38 C.F.R. § 3.156; Shade, 24 Vet. App. at 117.  Accordingly, the Board concludes that new and material evidence has been presented to reopen the Veteran's previously denied claim for service connection for a low back disorder.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the claim can be addressed.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a low back disorder is reopened, and to this extent only, the appeal is granted.  


REMAND

As discussed above, the evidence of record establishes a July 1982 in-service jeep accident, and current diagnosis for degenerative disease of the thoracic spine.  The Veteran has further provided lay statements attesting to back pain experienced at the time of that jeep accident, with continuous back problems since that jeep accident, and provided August 2003 and August 2012 X-rays showing an old compression fracture of the thoracic spine associated with prior injuries/accidents.  However, as the Veteran's medical history includes the July 1982 in-service jeep accident in addition to a March 1999 post-service motor vehicle accident and an April 2001 post-service all-terrain vehicle accident; the etiology of this low back disorder remains unclear.  Thus, on remand, the AOJ should afford the Veteran a VA examination to determine the nature and etiology of his low back disorder.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide a completed release form (VA Form 21-4142) authorizing VA to request copies of any treatment records (not currently of record) from any private medical providers who have treated him for his low back disorder.  Specifically request Dr. ST's treatment records since December 2012, and any outstanding treatment records from Dr. KG and Dr. RSD.  

2.  After any additional records are associated with the claims file, schedule the Veteran for a VA examination to determine the nature and etiology of any low back disorder.  The claims folder, including a copy of this remand, must be made available to the examiner.  The examiner must state in the examination report that the claims file has been reviewed.  An explanation for all opinions expressed must be provided.

The examiner must state whether it is at least as likely as not (50 percent or higher probability) that the Veteran's low back disorder is related to his service.  The examiner should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.  

In providing the opinions, the examiner must address the following:  Dr. RSD's August 2003 opinion and private treatment records; the August 2003 and August 2012 X-rays showing an old compression fracture of the thoracic spine; the STRs indicating the July 1982 jeep accident; private treatment records showing a March 1999 motor vehicle accident and April 2001 all-terrain vehicle accident; and the Veteran's lay statements regarding continuous back pain since the 1982 accident.

3.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  When the development has been completed, review the case on the basis of the additional evidence.  If the benefits sought are not granted, the AOJ should furnish the Veteran and his representative a supplemental statement of the case and a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


